Citation Nr: 9922547	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-32 776	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Osgood-Schlatter's 
disease of the right knee, postoperative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1971.  By rating action dated in April 1972 the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, denied entitlement to service connection 
for Osgood-Schlatter's disease of the right knee, 
postoperative.  The basis for the decision was that the 
veteran's right knee condition had preexisted service and had 
not been aggravated in service.  He was duly notified of the 
decision and did not submit an appeal.  In a January 1992 
rating action the denial of service connection for the right 
knee condition was confirmed and continued.  The veteran was 
again notified of the decision and did not submit an appeal.

In 1996 he submitted additional information for the purpose 
of reopening his claim.  In a May 1996 rating action the 
regional office held that the additional information was not 
new and material and was insufficient to reopen the claim.  
The veteran was again notified of the decision and did not 
submit an appeal.  Shortly thereafter he submitted additional 
information for the purpose of reopening his claim.  In a 
February 1997 rating action the regional office held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
the February 1997 decision.


FINDINGS OF FACT

1.  By rating action dated in May 1996 the veteran's request 
to reopen his claim for entitlement to service connection for 
Osgood-Schlatter's disease of the right knee, postoperative, 
was denied..

2.  The veteran was duly notified of the above decision and 
did not initiate an appeal.

3.  In 1996 and 1997 the veteran submitted additional 
information for the purpose of reopening his claim.

4.  The evidence that has been submitted since the May 1996 
rating action is essentially cumulative in nature or does not 
bear directly on the question of service connection for the 
veteran's right knee disability.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1996 rating action 
denying the veteran's request to reopen his claim for 
entitlement to service connection for Osgood-Schlatter's 
disease of the right knee, postoperative, is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The May 1996 rating action denying the veteran's request 
to reopen his claim for entitlement to service connection for 
Osgood-Schlatter's disease of the right knee, postoperative, 
is final and may not be reopened.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has maintained that service connection should be 
established for his right knee disability since he injured 
the knee in February 1971 while on a training exercise when 
he stepped into a hole and twisted the knee.  He later 
sustained another injury to the knee while on field maneuvers 
when he twisted the knee again.

As noted previously, by rating action dated in April 1972 the 
RO denied entitlement to service connection for 
Osgood-Schlatter's disease of the right knee, postoperative.  
The basis for the decision was that the veteran's right knee 
condition had preexisted service and had not been aggravated 
in service.  He was duly notified of the decision and did not 
submit an appeal.  In a January 1992 rating action the denial 
of service connection for the right knee condition was 
confirmed and continued and the veteran's request to reopen 
his claim for entitlement to service connection for Osgood-
Schlatter's disease of the right knee, postoperative, was 
denied in a rating action dated in May 1996.  He was duly 
informed of each of these decisions and did not submit an 
appeal.  In the February 1997 rating action the regional 
office held that new and material evidence had not been 
submitted and thus, the veteran's current request could not 
be considered a reopened claim.

The evidence of record at the time of the May 1996 rating 
action included the veteran's service medical records which 
reflect that when he was examined for entry into service in 
November 1970 he reported that he had had a knee operation at 
age 14 with a calcium deposit removed.  In March 1971 it was 
noted that he had old Osgood-Schlatter's disease on the right 
and he was placed on limited duty.

In August 1971 the veteran was seen at the orthopedic clinic 
and it was indicated that he had had pain and tenderness over 
the tibial tubercle for the previous 5 years since a screw 
fixation of the tibial tubercle, apparently in treatment of 
Osgood-Schlatter's disease.  It was reported that the 
condition had existed prior to entering service, but since he 
had begun service the condition had become worse.  It was 
reported that there was edema of both legs.

An X-ray study was not significant except for a screw into 
the tibial tubercle.  An impression of residuals of Osgood-
Schlatter's disease of the right knee was made.  He was again 
placed on limited duty.  When the veteran was examined for 
separation from service in September 1971 it was indicated 
that he had had Osgood-Schlatter's disease with an operation 
at age 14.  On the medical examination report, clinical 
evaluation of the lower extremities was reported to be 
normal.

The veteran's initial claim for VA disability benefits was 
submitted in December 1971.  He referred to various 
conditions including a re-injury of his lower right leg.  He 
was afforded a VA examination in January 1972.  He reported 
that he had Osgood-Schlatter's disease and had surgery of the 
right knee prior to service.  He indicated that he had 
injured the knee in service.  He reported that when he did 
considerable running, walking or standing his right leg would 
give way and he would fall if he did not catch himself.

On examination of the knee there was a curved scar lateral to 
the right tibial tubercle, just below the knee.  There was no 
heat, redness, tenderness or swelling about the knee.  
Motions in both knees were to 145 degrees in flexion and 
0 degrees in extension.  There was no abnormal motion of 
either knee and reflexes were normal.  An X-ray study of the 
right knee showed an orthopedic screw located in the anterior 
aspect of the right tibia; otherwise, the right knee was 
negative.  The diagnoses included complaints of Osgood-
Schlatter's disease, postoperative, with no positive 
findings.

In December 1991 the veteran submitted a December 1991 VA X-
ray study of his right knee reflecting a surgical screw in 
place in the anterior proximal tibia.  No evidence of 
fracture or soft tissue abnormality was noted.  The veteran 
initiated his request to reopen his claim for his right leg 
disability in March 1996 and, as noted above, this request 
was denied in May 1996.

Subsequent to the May 1996 decision, evidence which was 
received includes a VA outpatient treatment record dated in 
July 1996 that reflects that the veteran complained of loss 
of strength involving his right knee and frequent falls.  He 
was afforded a VA general medical examination in October 
1996.  He reported that about 20 years previously he had had 
a screw placed into the anterior tibial tubercle area of the 
right lower leg.  He also reported that the area had been 
chronically symptomatic since that time with a persistent 
aching pain.  He indicated that he had also had frequent 
giving way of the right knee joint.  It was reported that X-
ray studies of the knee in 1991 and 1996 showed the screw in 
the area of the anterior tibial tuberosity of the right 
tibia, but the knee joint itself was well maintained and 
there were no degenerative changes in the right knee joint.

On examination of the right lower extremity, the veteran had 
a scar just lateral to the anterior tibial tubercle of the 
right proximal tibia.  The scar was well healed, nontender 
and not attached.  He complained of some mild tenderness to 
palpation along the lateral anterior tibial tubercle but not 
abnormality was palpable.  He had limitation of motion of the 
right knee joint because of pain.  Although he would fully 
extend the joint he would actively passively flex the joint 
to only 90 degrees and complained of rather severe pain in 
the joint with flexion movement.  No crepitus was palpable.  
There was no instability of the right knee joint found.  He 
had no tenderness to patella compression and no synovial 
thickening was found.  There was good muscular development 
and strength in the right leg.  It was noted that when he 
left the examining room after the examination he walked with 
a slight limp on the right leg.  The impressions included 
postoperative anterior tibial tubercle with screw placement, 
symptomatic by history.

A VA outpatient treatment record reflects that the veteran 
was seen in September 1997 with a complaint of chronic knee 
pain for 6 years.  On examination, the right knee had a full 
range of motion without effusion.  The McMurray's and 
Lachman's tests were negative.  An assessment was made of 
patellofemoral syndrome.

The veteran was again afforded a VA general medical 
examination in December 1997.  He reported that he had 
injured his right knee playing football in high school and 
had screw fixation at that time.  He reported that during 
service he had reinjured the right knee and had been treated 
for right knee pain during service.  He indicated that he had 
later developed chronic pain and swelling in the right knee.  
He stated that he could stand only about 15 or 20 minutes 
because of pain and could walk about 3 blocks.  He also had 
pain in the joint with prolonged flexion such as driving a 
car.  He could not kneel or squat because of right knee pain.  
It was indicated that he had been taking various nonsteroid 
anti-inflammatory medications, none of which had really 
helped the symptoms in the right knee.  He reported that he 
had intermittently worn a brace but had had no change in his 
symptomatology.

On examination the veteran had a small bony protuberance over 
the tibial area of the lateral knee joint on the right which 
was mildly tender to palpation.  He appeared to have perhaps 
a slight hypertrophy in the right knee as compared to the 
left knee.  He had a full range of motion of the right knee 
with a complaint of pain in the joint with flexion beyond 
90 degrees.  He had normal tracking of the patella but did 
complain of some tenderness to patella compression.  There 
was no synovial thickening and no instability of the knee 
joint.  He had adequate muscular development and strength 
with no unilateral muscle mass change.  The impressions 
included postoperative injury of the right knee with screw 
fixation, symptomatic with patellofemoral syndrome.  An X-ray 
study of the right knee in December 1997 showed a metallic 
screw.  There were minimal degenerative changes.

Where a final decision exists on a given claim, that claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered by the 
Board.  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  Therefore, once a decision becomes final 
the Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  Fossie v. West, 12 Vet. App. 1 (1998); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened and adjudicated upon the merits.  Winters v. 
West, 12 Vet. App. 203 (1999); see Elkins v. West, 12 Vet. 
App. 209 (1999).
In this case there is no evidence that has been presented 
since the May 1996 denial that relates the veteran's right 
knee disability to service--other than perhaps repeating the 
prior history given by the veteran that he reinjured the knee 
in service.  The evidence that has been received since the 
May 1996 rating action includes recent VA outpatient 
treatment records and reports of VA examinations reflecting 
various findings regarding the veteran's right knee condition 
including complaints of pain on motion of the knee and 
tenderness about the knee.

It should also be commented that the recent findings 
regarding the veteran's right knee condition were made many 
years following his separation from military service in 
December 1971.  Thus, although the recent VA outpatient 
treatment records and VA medical examinations reflect the 
current nature and extent of the veteran's right knee 
condition, that evidence does not tend to establish any 
increase in severity of the veteran's right knee condition 
during his active military service.  Although the recently 
submitted evidence is new, it is not considered to be 
material since it does not bear directly and substantially 
upon the matter under consideration.  The recently submitted 
evidence is not considered so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

The RO did apply the now-rejected Colvin test in adjudicating 
this claim, but the Board finds that since essentially no 
probative evidence has been submitted whatsoever, a remand 
would be fruitless--the veteran cannot possibly prevail in 
his claim based upon the current record.  Compare VAOPGCPREC 
16-92, (O.G.C. Prec. 16-92).  In view of the above 
discussion, the veteran's claim for service connection for a 
right knee disability may not be reopened and the May 1996 
rating action denying the veteran's request to reopen his 
claim of entitlement to service connection for such a 
condition is final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§  
3.104, 3.156, 20.302.



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for Osgood-
Schlatter's disease of the right knee, postoperative.  The 
appeal is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

